Citation Nr: 0306037	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy

2.  Although the medical evidence reflects that the veteran 
has been diagnosed with PTSD, there is no credible supporting 
evidence to corroborate the veteran's report of in-service 
stressors upon which this diagnosis has been based.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board is satisfied that all 
relevant facts have been properly developed, and all of the 
duty to notify and assist provisions have been met by the 
Statement and Supplemental Statements of the Case and letters 
issued by the RO.  The RO considered all of the relevant 
evidence and applicable law and regulations.  

Through the rating decision that is the subject of this 
appeal, statement and supplemental statements of the case, 
various letters sent by the RO, the veteran was kept apprised 
of what he must show to prevail in his claim, and generally 
informed as to what information and evidence he was 
responsible for, and what evidence VA must secure.  The 
veteran was apprised of the evidence they had received and 
how the veteran could provide evidence himself.  The Board 
ordered additional development of the veteran's case, the 
veteran was notified in November 2002 that the Board had 
received a reply to their request to the Department of the 
Navy.  In February 2003 the Board sent a letter to the 
veteran notifying of the additional evidence obtained and 
again advising him that he could submit additional evidence 
pertaining to his alleged in-service stressor.  There is no 
question as to diagnosis or nexus in this case; the appeal 
turns on the question of a verified in-service stressor.  The 
veteran has been advised as to what information and evidence 
was needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  
Therefore, there is no further duty to notify.  Quartuccio, 
supra. 

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  
There is no indication of relevant, outstanding records, and 
the RO has obtained a VA medical opinion with respect to the 
issues decided in this decision.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the veteran have been fulfilled.  

Factual Background.  The service medical records show no 
psychiatric disorder.  PTSD was initially diagnosed many 
years after service and there is competent evidence that 
links the veteran's PTSD to unverified combat or an 
unverified  noncombat stressor.  As the central question in 
this case involves the question of verified combat or a 
verified in-service stressor, the facts will primarily focus 
on the evidence in the claims folder related to that 
question.  

The veteran's Form DD 214s reveal he served from September 
1973 to September 1976 and from September 1976 to August 
1979.  The veteran served in the Marines and his occupational 
specialty in service was engine equipment mechanic.  During 
his first period of service he had one year and 27 days of 
foreign service.  He was awarded a National Defense Service 
Medal, a Good Conduct Medal and a Marksman Badge.  There is 
no indication of any medals or decorations evincing combat 
duty or any type of service in Vietnam. 

In August 1994 the veteran filed a claim for service 
connection for PTSD.  A letter from a VA psychiatrist dated 
in July 1994 revealed the PTSD had been diagnosed and the 
veteran had been treated for PTSD.  

In an August 1994 letter the veteran's spouse stated she 
first met her husband in 1984.  

A VA psychological assessment was conducted in August 1993.  
The following information was recorded about the veteran's 
military service.  The veteran was in the Marines from 1972 
to 1979.  He was in Vietnam from 1974 to 1975, then in 
Okinawa to 1976, then to Albany, Georgia where he rebuilt 
military equipment.  In Vietnam he was in the 1st Marine Air 
Wing, as a heavy equipment operator and worked keeping flight 
lines operational.  He also asserts that he cleared landing 
sites in country with a bulldozer and volunteered for patrols 
as a grunt.  

In July 1995 the RO received copies of the veteran's service 
personnel records.  His MOS was listed as engine equipment 
mechanic and heavy equipment operator.  He was attached o the 
"SU#1 WERS-17 MWSG-17 in February 1975.  Under the heading 
Combat History-Expeditions are no entries.  His authorized 
awards in September 1976 included a National Defense Service 
Medal and a Good Conduct Medal.  There is no indication of 
any medals or decorations denoting active duty in Vietnam.

The veteran appeared and gave testimony before a Hearing 
Officer at the RO in September 1995.  The veteran stated he 
served in Vietnam in 1975 during the evacuation.  He guessed 
he was there about two months.  His mission was to maintain 
flight lines for the evacuation of Americans and civilians 
out of Saigon, his secondary mission was maintaining security 
at the embassy.  They evacuated civilian Americans and South 
Vietnamese nationals by transporting them from the top of the 
embassy to the nearest Air Base by helicopter in C-53 
Stallions and C-130 cargo planes.  His assigned unit was the 
17th, First Marine Airway in Okinawa.  His squadron was sent 
during the evacuation.  (T-2).  During the evacuation they 
were subjected to sniper fire.  He witnessed American G.I's 
being killed, by a mortar when it hit the embassy gates.  He 
saw Vietnamese trampling and killing their own people.  
Afterwards he was sent back to Okinawa.  (T-3).  The veteran 
indicated that Saigon fell in April 1975.  He was supposed to 
stay at the air base and maintain the runway and actually 
only spend the last few flights at the embassy.  At the air 
base there were a few rifle shots.  (T-6).  He did not 
remember when he actually left Vietnam.  He did not know the 
Marines who were killed when the mortar hit the gate of the 
embassy.  When he was at the embassy he was on the roof.  
When they left Vietnam they first went to a carrier then back 
to Okinawa.  (T-7).  

In November 1995 the RO wrote the veteran a letter.  He was 
asked to furnish any evidence showing he served in Vietnam 
such as postmarked envelopes, copies of orders, etc.  

The RO requested verification of the veteran's claimed 
stressors from the Environmental Support Group in March 1996.  
Attached to that request were his 201 file and a statement 
from the veteran outlining his claimed stressors.  It reads 
in part as follows:

In April of 1975 I was with "WERS 17" 
attached to 1st Marine Air Wing.  We were 
told that we were evacuating from Saigon, 
Vietnam.  My job was to work on the 
flight lines of C 130's, Huey 
Helicopters, 53 Sea Stallion Helicopters, 
and QV 10 planes.  I had also been TAD to 
the following Marine Air Squadrons: 212, 
311, 315 and 214.  

During the evacuation of Saigon I was 
assigned to keep the NVA from coming down 
on us while we were bugging out.  There 
were choppers landing on the top of the 
building to get the people out and C 
130's were being loaded with SV people 
and Americans and taking off for Guam or 
Thailand.  While this was being done 
anything that couldn't be taken out was 
destroyed or burned by fire.  We were 
told that once we saw the America flag 
going down to get to the roof.  And we 
did so.  We ran like hell to the top of 
the Embassy.  While we were lifting off 
of the Embassy, it was being over run by 
the people of Saigon and we could see the 
NVA coming down on what was our U.S. 
Embassy.  The helo's landed on the USS 
Midway and a lot of birds were dropped 
over the side with the exception of 
certain helicopters.  We got a lot of 
civilians out and most SV people.  

The RO received the Command Chronology of the Marine Wing 
Support Group 17, 1st Marine Aircraft Wing, FMF Pacific which 
was forwarded from the Marine Corp Historical Center, 
Archives Section, by ESG in April 1996.  The Chronology for 
the period from January to June 1975 reveals that Detachment 
Bravo provided MHE equipment and general utilities support 
for the Vietnamese evacuation to Philippines in April and May 
1975.  That detachment was activated to the Naval Air Station 
at Cubi Pt. Republic of the Philippines.  Part II of the 
Narrative Summary reveals that WERS-17 continued to provide 
maintenance support to deployed units at Cubi Point, 
Philippines.  The support was in the form of teams sent TAD 
for periods of 60 days and their primary mission was to 
provide intermediate maintenance support for the engineer and 
motor transport equipment supporting deployed units of the 
1st Marine Aircraft Wing.  

The veteran appeared and testified at a hearing before the RO 
in August 1999.  The veteran testified he served in the area 
of Saigon during the last part of 1974 and early 1975.  He 
helped with the evacuation.  (T-2)  He lost a friend named 
[redacted].  

In November 2002 the Board of Veterans' Appeals (Board) 
requested information from the Commandant of the Marine Corps 
which could be used to verify the veteran's claimed stressor, 
that he participated in the evacuation of Saigon.  

The Board received a letter from the Department of the Navy, 
Personnel Management Support Branch dated in November 2002.  
The letter in response to the request for verification of 
participation in the evacuation of Saigon, indicated that 
"His service records should show that he participated in 
operation "Frequent Wind" on his Combat History Page."  

The Board in January 2002 searched the names listed on the 
Vietnam War Memorial for the name [redacted].  They were 
25 servicemen named [redacted] listed on the Memorial.  
None of them died during 1975.  

In February 2003 the Board sent a letter to the veteran 
notifying him of the additional evidence.  The veteran 
responded in March 2003 and requested that the unit records 
and service records regarding operation "Frequent Wind" be 
obtained.  

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997, the date of the Court's 
decision in Cohen). 

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) 
(2002).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  There is nothing in the 
statute or the regulations which provides that corroboration 
must, and can only, be found in service records.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Analysis.  Under 38 C.F.R. § 3.304(f), eligibility for a PTSD 
service-connection award requires the presence of three 
elements: (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  
In this instance the veteran's claimed stressor is that he 
participated in the evacuation of Saigon in April 1975.  The 
Board has reviewed the veteran's Form DD 214s, service 
personnel records, the Command Chronology, and the response 
from the Commandant of the Marine Corp and the list of names 
from the Vietnam War Memorial and has concluded that the 
evidence does not support the veteran's assertions that he 
participated in the evacuation from Saigon.  In fact, the 
service personnel records in the claims file, to include the 
DD 214s pertaining to the veteran's 1973 to 1979 period of 
active duty, do not include any indication that the veteran 
served in Vietnam such as a Vietnam Service Medal.  His 
service personnel records in combination with the Command 
Chronology indicate his unit was stationed in Okinawa and 
part of his unit was sent to Cubi Point in the Philippines.  
The veteran's personnel records do not reveal any listed 
combat history.  

Other than his claim that he participated in the evacuation 
of Saigon the veteran has not asserted that he participated 
in combat with the enemy.  see Gaines v. West, 11 Vet. 
App. 353 (1998).  The decorations awarded to the veteran are 
not indicative of participation in combat.  The Veterans 
Benefits Administration Manual, M21-1 (M21-1), Part III, 
Chap. 5, Par. 5.14 (b)(1) lists the individual decorations 
that are considered evidence of participation in combat.  A 
comparison of those decorations listed with the ones noted on 
the veteran service personnel records indicates that none of 
the decorations awarded to the veteran are considered 
evidence of participation in combat.  

The veteran's service personnel records when compared to the 
Command Chronology indicate that during the period in 
question the veteran was either stationed in Okinawa or on 
temporary duty in Cubi Point, Philippines.  In his response 
the Commandant of the Marine infers that participants in the 
evacuation of Saigon were listed as being part of operation 
"Frequent Wind."  There is no indication the veteran 
participated in any campaigns or combat missions and there is 
no notation of participation in operation "Frequent Wind."  

In March 2003 the veteran requested that his unit records and 
service records be obtained regarding "Frequent Wind."  
Those records have already been obtained and associated with 
the claims folder.  The November 2002 letter from the 
Commandant of the Marine Corps states that information about 
the veteran's participation in "Frequent Wind" would be in 
either his service records or in the command chronologies.  
The command chronologies were received in April 1996 and his 
service personnel records were received from the NPRC in July 
1995.  The Board is unaware of any other resource which 
retains records which might verify the veteran's claimed 
stressors and the veteran has not identified any such 
resource.  

Based on a review of all the evidence of record the Board has 
concluded the veteran was not engaged in combat with the 
enemy.  VAOPGCPREC 12-99.  The benefit of the doubt rule is 
not for application in this matter since the evidence 
regarding the veteran's participation in combat is not in 
equipoise.  The presumptions provided in 38 U.S.C.A. § 1154 
are not applicable in this case since the claimed in-service 
stressors are not combat related.  

The Board noted in the medical records the veteran reported 
having flashbacks of events in Vietnam, although none of the 
medical records include any specific information about his 
claimed in service stressor.  In Moreau v. Brown, 9 Vet. App. 
389, 396 (1996) the Court interpreted § 3.304(f) as 
precluding the use of medical opinions based on post-service 
examination of veteran as credible evidence to help establish 
"actual" occurrence of in-service stressors.  The Court has 
held that such evidence cannot constitute corroborating 
testimony because the treating physician has no personal 
knowledge of the events in question.  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

In this case the statements of the veteran that he was 
present during the fall of Saigon and witnessed the death of 
a soldier are inconsistent with his service personnel 
records, the Command Chronology and the list of names on the 
Vietnam War Memorial.  The veteran's claim for service 
connection must be denied as there has been no verification 
of his claimed in-service stressors.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection post-traumatic stress disorder is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

